10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:20-cv-05118-JRC Document 22 Filed 07/29/20 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
CHARLES WARREN,
i, CASE NO. 3:20-cv-05118-JRC
Plaintiff,
ORDER AMENDING
v. SCHEDULING ORDER

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

 

 

 

This matter is before the Court on defendant’s motion for an extension, filed the day that
the responsive brief was due. See Dkts. 19, 20. Defendant’s attorney states that she “continue[s]
to seek my client’s input regarding the Commissioner’s defense strategy in this matter; and
therefore I will not be able to complete briefing by the current deadline.” Dkt. 21, at 1. Because
plaintiff does not oppose the request, the Court grants the extension. The responsive brief is due

on or before August 11, 2020, and the reply brief is due on or before August 25, 2020.

Sh basal Ciate>

J. Richard Creatura
United States Magistrate Judge

Dated this 29th day of July, 2020.

 

ORDER AMENDING SCHEDULING ORDER - 1

 
